EXHIBIT 10.62

 

STATE OF GEORGIA

COUNTY OF MUSCOGEE

 

LEASE

 

THIS LEASE is made and entered into this 1 day of JUNE, 2003, by and between
D.L. Jordan and D.L. Jordan, L.L.P. Family Partnership, as Landlord, and
Knology, Inc., as Tenant.

 

1. Definitions. For purposes of this Lease, the following terms shall have the
following meanings, unless the context requires otherwise:

 

(a) “Additional Rent” shall mean all those payments required of Tenant and
designated as Additional Rent below.

 

(b) “Basic Rent” shall mean the monthly rental specified and provided for in
this Lease.

 

(c) “Building” shall mean the building and similar structures located on the
land which is part of the Premises on the Commencement Date and at any time
thereafter throughout the term of this Lease, excluding all other Improvements
and excluding the land which is part of the Premises.

 

(d) “Commencement Date” shall mean the date on which the term of this Lease
commences as established in Paragraph 3 below.

 

(e) “Improvements” shall mean and shell include any buildings, structures,
sheds, driveways, parking areas, paved areas, and fences located on the land
which is part of the Premises on the Commencement Date, any fixtures, equipment
and systems located in any such buildings, structures or sheds on the
Commencement Date and any additions, alterations, replacements and substitutions
thereto made after the Commencement Date. The term “Improvements” does not
include the land that constitutes part of the Premises.

 

(f) “Landlord” shall mean the Landlord named in this Lease, together with
Landlord’s heirs, legal representatives, successors and assigns.

 

(g) “Laws” shall mean all federal, state, county, municipal and other
governmental constitutions, statutes, ordinances, codes, regulations,
resolutions, rules and directives and all decisions of courts, administrative
bodies, and other authorities construing any of the foregoing. “Law” shall be
the singular reference to Laws.

 

(h) “Lease” shall mean this lease, together with any and all exhibits, special
stipulations and attachments that may be part of this lease.

 

(i) “Lease Year” shall mean the twelve (12) month period beginning on the
Commencement Date and ending at midnight of the day before the first anniversary
of the Commencement Date, the twelve (12) month period commencing on the first
anniversary of the Commencement Date and ending at midnight of the day before
the second anniversary of the Commencement Date, and any similar twelve month
periods occurring throughout the term of this Lease.

 

(j) “Mortgage” shall mean any deed to secure debt, mortgage, deed of trust or
other conveyance of, or lien or encumbrance against, the Premises securing any
debt, whether now existing or hereafter incurred. “Mortgages” shall mean more
than one “Mortgage”.

 

(k) “Mortgagee” shall mean the holder of any Mortgage together with the holder’s
heirs, legal representatives, successors, transferees and assigns. “Mortgagees”
shall mean more than one Mortgagee.

 

(l) “Premises” shall mean SEE ATTACHED EXHIBIT

 

1



--------------------------------------------------------------------------------

(m) “Tenant” shall mean the Tenant named in this Lease, jointly and severally if
more than one is named, together with Tenant’s heirs, legal representatives,
successors and permitted assigns, jointly and severally if more than one.

 

2. Premises. In consideration of the covenants and agreements to be performed by
Tenant and for the rent and upon the terms and conditions stated, Landlord lets
and leases the Premises to Tenant. Unless otherwise expressly provided herein,
Tenant takes, and accepts from Landlord, the Premises, in their present
condition and as suited for the use intended by Tenant. No easement or other
right to light or air, and no right to the subsurface of the land, is leased
with or including in the Premises.

 

3. Term. The term of this Lease shall commence on the later of January 1, 2004,
or when the certificate of occupancy is accepted by the Tenant (“Commencement
Date”), and shall terminate at midnight on the ten-year anniversary of the
Commencement Date, unless terminated earlier as provided herein (the “Lease
Term”). Unless otherwise expressly provided herein, Tenant shall have no option
or right to renew this Lease.

 

4. Rent. (a) Tenant shall pay to Landlord, at Landlord’s address for notice
hereinafter set forth or at such other place as Landlord may specify, without
any right of set-off or deduction and without any prior notice of demand, the
Basic Rent as set forth in Exhibit “A” in equal monthly installments for each
month during the term of this Lease. Basic Rent shall be due and payable monthly
in advance, beginning on the Commencement Date and continuing on the first day
of each month thereafter throughout the Lease Term. If the Commencement Date is
other than the first day of a month, the amount of Basic Rent payable on the
Commencement Date shall be one-thirtieth (1/30) of the monthly Basic Rent for
each day prior to the first day of the next month and, if the term of this Lease
terminates other than on the last day of a month, the amount of the final
installment of Basic Rent shall be one-thirtieth (1/30) of the monthly Basic
Rent for each day then remaining in the Lease term.

 

(b) As a further inducement for Landlord to enter into this Lease, Tenant shall
also pay to Landlord, as Additional Rent, reimbursement for property taxes for
the Premises and for insurance carried by the Landlord for the Premises. The
Tennant may elect to purchase insurance on the Premises in lieu of reimbursing
the Landlord for insurance purchased by the Landlord. If the Tenant elects to
purchase the insurance directly, it shall obtain the Landlord’s consent as to
the amount and nature of the insurance. The Tenant shall name the Landlord as an
additional insured.

 

(c) It is acknowledged by the parties hereto that the late payment by Tenant to
Landlord of Basic Rent, Additional Rent, or any other sums due hereunder will
cause Landlord to incur costs not contemplated by this Lease the exact amount of
which would be extremely difficult and impractical to ascertain. Such costs
include, but are not limited to, processing, clerical and accounting charges,
lost interest, and late charges which may be imposed by Landlord by the terms of
any mortgage encumbering Premises. Therefore, in the event Tenant should fail to
pay any installment of Basic Rent, Additional Rent, or any sum due hereunder
punctually on the due date thereof, Tenant shall pay to Landlord as an
additional monthly charge a late fee each month equal to five percent (5%) of
each such installment of Basic Rent, Additional Rent, or other sum, or
twenty-five dollars ($25.00) whichever is greater. The late fee shall be due for
each month that a monthly rent payment remains unpaid. In addition, Tenant shall
pay to Landlord thirty dollars ($30.00) for each check presented to Landlord in
payment of any obligations hereunder which are not paid by the bank upon which
such check is drawn.

 

5. Use. Tenant shall use the Premises only for any general commercial purpose.
In no event shall Tenant use the Premises for any illegal purpose, in violation
of any Law, or in any manner that constitutes a public or private nuisance.
Tenant shall not do, bring or keep anything on or about the Premises that would
increase the rates charged Landlord for, or cause cancellation of, Landlord’s
insurance covering the Premises. Landlord does not make, and has not made, any
representation regarding the zoning of the Premises. Tenant has determined that
the use contemplated by Tenant conform to and comply with zoning and all other
Laws and represents to Landlord that they do.

 

2



--------------------------------------------------------------------------------

Tenant shall use the Premises and keep them occupied at all times during the
term of this Lease, and Tenant shall not abandon, vacate or cease to use the
Premises during the term of this Lease.

 

6. Utilities. Except as may be set forth below, Tenant shall make all
arrangements for, and shall pay when due all charges for, all utilities and
services furnished to the Premises or used by Tenant, including but not limited
to electricity, gas, fuel, heat, water, sewer, telephone, power, sanitary
services and trash collection. Tenant shall also make all arrangements for, and
shall pay when due all charges for, connection of any such utility or service to
the Premises.

 

7. Repairs by Landlord. Landlord shall keep or cause to be kept the foundation,
roof and structural portions of the walls of the Premises, and man service lines
to heating, water, sewer, electrical, cooling, ventilation and sprinkler systems
(if any) in good order, repair and condition except for damage thereto due to
the acts or omissions of Tenant, its agents, employees or invitees. Landlord
shall commence required repairs as soon as reasonable practicable after
receiving notice from Tenant thereof. This paragraph shall not apply in case of
damage or destruction by fire or other casualty or condemnation or eminent
domain, in which events the obligations of Landlord shall be controlled by the
relevant provisions found elsewhere in this Lease. Except as provided in this
paragraph, Landlord shall not be obligated to make repairs, replacements or
improvements of any kind upon the Premises, or to any equipment, merchandise,
stock in trade, facilities or fixtures therein, all of which shall be Tenant’s
responsibility, but Tenant shall give Landlord prompt notice of any accident,
casualty, damage or other similar occurrence in or to the Premises of which
Tenant has knowledge.

 

8. Repairs by Tenant. Tenant shall at all times keep the Premises, window and
window frames and moldings, glass, store fronts, doors, door openers, fixtures,
equipment and appurtenances thereof (including lighting, heating, electrical,
plumbing, ventilating and air conditioning fixtures and systems and other
mechanical equipment and appurtenances) and all parts of the Premises not
required herein to be maintained by Landlord in good order, condition and repair
and clean, orderly, sanitary and safe, damage by unavoidable casualty excepted
(including but not limited to doing such things as are necessary to cause the
Premises to comply with applicable laws, ordinances, rules, regulations and
orders of governmental and public bodies and agencies relating to Tenant’s use
or occupancy of the Premises). If replacement of equipment, fixtures and
appurtenances thereto are necessary, Tenant shall replace the same with
equipment, fixtures and appurtenances of the same quality, and repair all
damages done in or by such replacement. If Tenant fails to perform its
obligations hereunder, Landlord without notice may, but shall not be obligated
to, perform Tenant’s obligations or perform work resulting from Tenant’s acts,
actions or omissions and add the costs of the same to the next installment of
Basic Rent due hereunder.

 

9. Alterations. Tenant shall not make or cause to be made any alterations,
additions or improvements in or to the Premises without in each instance the
prior written consent of Landlord. All permitted alterations, additions and
improvements shall be made in compliance with applicable Laws, at Tenant’s sole
cost and expense, and shall become Landlord’s property and part of the Premises
when made. Landlord shall not give its consent to any alteration, addition or
improvement unless: (1) Tenant provides evidence or assurances satisfactory to
Landlord of Tenant’s financial ability to pay for them in full and provides lien
waiver(s) and other evidence satisfactory to Landlord that no lien will be
claimed against the Premises; and (ii) Landlord, in its reasonable judgment, is
satisfied that the alteration, addition or improvement will not reduce the fair
market value of the Premises and will neither impair the desirability of the
Premises for leasing to other tenants nor restrict the class of potential
tenants for the Premises. IN NO EVENT SHALL TENANT RE-KEY OR CHANGE ANY EXTERIOR
OR INTERIOR DOOR LOCKS IN OR ABOUT THE PREMISES.

 

10. Removal by Tenant. All repairs, alterations, additions and improvements made
by Tenant shall be deemed to be attached to the leasehold and to have become the
property of Landlord upon such attachment, if upon termination of this Lease,
Tenant has not removed any of such alterations, additions and improvements. If
Tenant elects to remove any alterations, additions, or improvements, it shall
return the Premises to its original conditions except for reasonable and

 

3



--------------------------------------------------------------------------------

ordinary wear and tear. The Landlord may designate, by written notice to Tenant,
those alterations, decorations, additions and improvements which shall be
removed by Tenant at the expiration or termination of this Lease and Tenant
shall promptly remove the same and repair any damage to the Premises caused by
such removal.

 

11. Liens. Tenant shall not create or permit to be created any lien, encumbrance
or charge against the Premises or any part of the Premises. If any lien,
encumbrance or charge is filed against any part of the Premises, Tenant shall
cause the same to be discharged by payment, satisfaction or posting of bond
within ten (10) days after the date filed. If Tenant fails to cause any lien,
encumbrance or charge to be discharged within the permitted time, Landlord may
cause it to be discharged and may make any payment which Landlord in its sole
judgment considers necessary in order to do so. If Landlord makes any such
payment, all amounts paid by Landlord shall bear interest at the rate of
eighteen percent (18%) per annum from the date of payment by Landlord and shall
be payable by Tenant to Landlord upon demand. The liens, encumbrances and
charges covered by this paragraph include, without limitation, liens for federal
taxes, state taxes and assessments, county taxes and assessments, local taxes
and assessments, Mortgages, security interests and liens filed by mechanics,
laborers, materialmen, architects, surveyors, attorneys or engineers for work,
labor, materials or services done or furnished (or alleged to have been done or
furnished) with respect to the Premises, excluding, however, the lien for Taxes
and Assessments and excluding liens, encumbrances or charges arising solely
because of Landlord’s action or failure to take action.

 

12. Damage and Destruction. If the Building is damaged or destroyed by fire,
smoke, tornado, ice, wind, lightning, flood, water, explosion, riot, or other
casualty, Tenant shall notify Landlord immediately and the following provisions
shall determine the effect of the damage or destruction on this Lease.

 

(a) If the Building is substantially destroyed, the term of this Lease shall
expire on the date of destruction, with the same effect as if the date of
destruction were stated as the time for termination of the Lease term, and
Landlord and Tenant shall account for Basic Rent, Additional Rent and other
amounts payable by Tenant as of that date.

 

(b) If less than a substantial amount of the Building is damaged or destroyed,
Landlord, within thirty (30) days after such damage or destruction, at
Landlord’s election, shall either (i) agree to restore or rebuild or (ii)
terminate this Lease by giving Tenant notice of termination. If Landlord agrees
to restore or rebuild, Landlord shall complete the restoration or rebuilding
within one hundred eighty (180) days after Landlord’s election is made, and the
Basic Rent shall be abated in the same proportion as usable space in the
Building has been rendered unusable by reason of such damage or destruction. The
abatement of Basic Rent shall be effective from the date of the damage or
destruction until completion of the restoration or rebuilding by Landlord, at
which time the Basic Rent shall automatically be reinstated at the amount
specified in this Lease. If Landlord terminates this Lease, the term of this
Lease shall expire on the date ten (10) days after the date Landlord gives
notice of termination to Tenant, with the same effect as if such date were
stated as the time for termination of the Lease term, and Landlord and Tenant
shall account for Basic Rent, Additional Rent and other amounts payable by
Tenant as of that date.

 

(c) Notwithstanding anything above to the contrary, Landlord shall have no
obligation to restore or rebuild.

 

(d) Also notwithstanding anything above to the contrary, the time within which
Landlord shall complete any restoration or rebuilding shall be extended one day
for each day restoration or rebuilding is delayed by strikes, lockouts,
embargoes, acts of God, governmental restrictions or directives, shortages in
power or fuel or causes beyond the reasonable control of Landlord.

 

13. Condemnation. If the entire Premises are condemned, the term of this Lease
shall terminate on the date when possession of the Premises is taken by the
condemning authority. If any part of the Premises is condemned so that Tenant
cannot use the remainder of the Premises for substantially the same purpose as
immediately prior to condemnation, Tenant may terminate this Lease on the date
when possession is taken by the condemning authority, by giving Landlord notice

 

4



--------------------------------------------------------------------------------

of intent to terminate within sixty (60) days after Landlord gives Tenant notice
of the condemnation. In the event of any other condemnation, this Lease shall
not terminate. Any termination under this paragraph shall have the same effect
as termination of the term of this Lease, as if the date on which possession of
the Premises is taken by the condemning authority were stated as the time for
termination of the Lease term, and Landlord and Tenant shall account for Basic
Rent, Additional Rent and other amounts payable by Tenant as of that date. If
any part of the Premises is condemned and this Lease is not terminated as
specifically provided in this paragraph, the Basic Rent shall be abated in the
same proportion, as usable space in the Building has been rendered unusable by
reason of such condemnation. The abatement of Basic Rent shall be effective from
the date when the condemning authority takes possession of the part of the
Premises condemned through the remainder of the term of this Lease. No
termination of this Lease and no abatement in Basic Rent shall affect Landlord’s
right to compensation for any condemnation. Landlord shall be entitled to the
full award or proceeds payable with respect to the Premises by reason of any
condemnation, and neither Landlord nor Tenant shall have any claim to any award
or proceeds payable to the other. For purposes of this paragraph, words and
phrases referring to condemning or condemnation shall refer to statutory
condemnation, exercise of the private or public power of eminent domain,
proceedings in the nature of condemnation, and any sale or transfer made in lieu
of or under threat of condemnation or exercise of the private or public power of
eminent domain and shall include any such condemnation for permanent or for
temporary use of or interference with any part or all of the Premises.

 

14. Indemnity. During the term of this Lease, Tenant shall pay, and shall
protect, indemnify and save harmless Landlord from and against, all liabilities,
damages, costs, expenses (including all attorney’s fees and expenses of
Landlord), causes of action, suits, claims, demands and judgments of any nature
whatever arising from: (i) injury to or the death of persons or damage to
property (x) on the Premises or upon adjoining sidewalks, street or ways, or (y)
in any manner arising out of or connected with Tenant’s use, non-use, or
occupancy of the Premises, or (z) resulting from the condition of the Premises
or of adjoining sidewalks, streets or ways; (ii) violation of any agreement,
representation, warranty, provision, term or condition of this Lease by Tenant;
and (iii) violation of any Law affecting the Premises or the occupancy or use
thereof.

 

Notwithstanding the foregoing, Tenant shall not be required to pay, protect or
indemnify and save harmless Landlord from liabilities, damages, costs, and
expenses which are the-result of Landlord’s proven acts of affirmative
negligence.

 

15. Insurance. (a) Tenant shall procure, and maintain in full force and effect
at its expense at all times during the term of this Lease, with insurers
approved by Landlord (1) commercial general liability insurance applicable to
the Premises with limits of liability of not less than $1,000,000 per occurrence
and $2,000,000 general aggregate with not more than $5,000 deductible, (2)
explosion insurance in respect of any boilers and similar apparatus located on
the Premises in the amount of $200,000, (3) insurance with respect to Tenant’s
property on the Premises and any alterations, remodeling or improvements made or
installed by Tenant on the Premises, in an amount equal to the full replacement
value of the property insured, and which insures against the perils of fire,
windstorm, earthquake, flood, riot, theft, vandalism, and malicious mischief,
sprinkler leakage, and explosion, and (4) such other insurance on the
Improvements and in such amounts as may from time to time be reasonably required
by Landlord against other insurable hazards which at the time are commonly
insured against in the case of premises similarly situated.

 

(b) All insurance required to be maintained pursuant to this paragraph shall (1)
except for commercial general liability insurance, name Landlord and Tenant as
insureds, as their respective interest may appear, (2) provide that all
insurance proceeds shall be adjusted with Landlord and Tenant jointly and shall,
except in the case of comprehensive general liability insurance, be payable to
Landlord and Tenant, as their respective interest may appear, (3) provide that
the policy cannot be (i) cancelled as to Landlord, (ii) lapse if not renewed for
any reason, or (iii) changed in coverage, except after the insurer gives
Landlord fifteen (15) days written notice of cancellation, non-renewal, or
change in coverage (4) shall state that notice of any claim against Landlord
shall be deemed to have occurred only when an officer of Landlord has received
actual notice, and has actual knowledge of the claim, and (5) not be subject to
invalidation as to Landlord by reason of any act or omission of Tenant.

 

5



--------------------------------------------------------------------------------

(c) Immediately upon the issuance of the policy or policies required under this
paragraph, Tenant shall deliver a duplicate original policy to Landlord,
together with evidence satisfactory to Landlord that the premiums have been paid
for a period of at least one year from the Commencement Date. Not less than
fifteen (15) days prior the expiration of a policy required under this
paragraph, Tenant shall pay the premium for renewal for a period of not less
than one year and deliver to Landlord a renewal policy or endorsement evidencing
the renewal, together with evidence satisfactory to Landlord that the renewal
premium has been paid.

 

(d) Each such insurance policy shall contain a provision permitting Tenant to
waive all rights of recovery by way of subrogation, for Tenant and Tenant’s
insurer, substantially in the following form: This insurance policy shall not be
invalidated, and shall remain in full force and effect, if the insured waives in
writing prior to a loss any or all right of recovery against any party for a
loss occurring to the property covered by this policy. Tenant waives, during the
term of this Lease, any and all rights of recovery and claims against Landlord,
Landlord’s officers, employees and agents, to the full extent that
indemnification is due under the insurance coverage required by this paragraph.

 

16. Mortgages and Mortgagees. The following provides for the effect of Mortgages
on this Lease and for the rights of Mortgagees.

 

(a) At Landlord’s election, this Lease shall be subordinate to any and all
Mortgages now or hereafter encumbering the Premises or any part of the Premises.
The terms of this provision shall be self-operative, and no further instrument
of subordination shall be required. Upon request of any party in interest,
however, Tenant shall execute promptly such instruments or certificates as may
be reasonably required to further evidence the intent of this subparagraph,
whether the requirement is that of Landlord or any other party in interest,
including, without limitation, any Mortgagee. Landlord will use its best efforts
to obtain a non-disturbance agreement from any such Mortgagee in favor of
Tenant.

 

(b) Within three (3) day after request by Landlord, Tenant shall execute and
deliver to Landlord an estoppel certificate in recordable form, addressed to any
Mortgagee, any prospective Mortgagee, any purchaser or prospective purchaser of
the Premises or any part of the Premises, or any assignee or prospective
assignee of Landlord’s interest under this Lease, in which Tenant shall certify:
(i) that this Lease has not been modified and is in full force and effect, or,
if there have been modifications, that this Lease is in full force and effect as
modified and that the only modifications are those specifically described in
Tenant’s certificate, (ii) that Tenant has no defense, claims, counterclaims or
rights of set-off against the enforcement of this Lease, or, if Tenant claims
any, that they are all specifically described, as claimed by Tenant, in Tenant’s
certificate; and (iii) the respective dates to which Basic Rent, Additional Rent
and all other amounts due under this Lease have been paid. Tenant’s certificate
shall also include such other information as may be reasonably required by
Landlord or by any Mortgagee, prospective Mortgagee, purchaser or prospective
purchaser of the Premises or assignee or prospective assignee of Landlord’s
interest under this Lease.

 

(c) Notwithstanding that this Lease is expressly subject and subordinate to any
Mort-gages, any Mortgagee may sell the Premises in the manner provided in the
Mortgage, by foreclosure or sale under power, and may, at the option of such
Mortgagee, make such sale of the Premises subject to this Lease. Landlord will
use its best efforts to obtain a non-disturbance agreement from any such
Mortgagee in favor of Tenant. In the event of any foreclosure or sale under
power made subject to this Lease, Tenant shall attorn to the purchaser at
foreclosure or sale under power, and Tenant shall recognize such person as the
Landlord under this Lease, and the foreclosure or sale under power shall not by
operation of law result in the cancellation or the termination of this Lease or
of the obligations of Tenant.

 

17. Sale by Landlord. Landlord’s right to sell, convey, transfer, assign or
otherwise dispose of Landlord’s interest in and to the Premises shall be
unrestricted, and in the event of any such sale, conveyance, transfer,
assignment or other disposition by Landlord, all obligations under this Lease of
the party selling, conveying, transferring, assigning or otherwise disposing,
accruing after the effective date of such assignment, sale, conveyance, transfer
or other disposition, shall cease

 

6



--------------------------------------------------------------------------------

and terminate, and Tenant shall look only and solely to the party to whom or
which the Premises are sold, conveyed, transferred, assigned or otherwise
disposed of for performance of all of Landlord’s obligations under this Lease.

 

18. Assignment, Subletting by Tenant. Tenant shall not transfer, pledge,
mortgage, encumber, or assign (whether by instrument, operation of law,
withdrawal or change in partnership, merger, consolidation, dissolution or
reorganization of any type) this Lease, or any interest of Tenant under this
Lease, without the prior written consent of Landlord. Tenant shall not sublet
the Premises or any part of the Premises, nor permit any party other than Tenant
to use or occupy any part of the Premises, without the prior written consent of
Landlord. Landlord may in its sole discretion withhold or refuse to give its
consent to any proposed transfer, assignment or subletting and to any proposed
use or occupancy by any party other than Tenant. Landlord’s consent to one
assignment, transfer or sublease, or to any use or occupancy by a party other
than Tenant, shall not destroy or waive this provision, and each later
assignment, transfer and sublease, and each later use or occupancy of the
Premises by a party other than Tenant, shall likewise be made only with the
prior written consent of Landlord. Any subtenants, transferees or assignees
shall automatically, upon acceptance of such subtenancy, transfer or assignment,
become and thereafter be directly liable to Landlord for all obligations of
Tenant under this Lease (including but not limited to Basic Rent and all
Additional Rent) without relieving Tenant (or any guarantor of Tenant’s
obligations) of liability to Landlord under this Lease.

 

19. Usufruct. This Lease creates only the relationship of landlord and tenant
between Landlord and Tenant, and no estate in land shall pass out of Landlord.
Tenant shall have only a usufruct, not subject to levy and sale and not
assignable in whole or in part by Tenant except as specifically provided in this
Lease.

 

20. Lien for Landlord. Tenant grants to Landlord a valid and first priority lien
and security interest upon and in all of the personal property of Tenant located
at any time on the Premises. This lien and security interest shall secure
payment of Basic Rent, Additional Rent and other amounts payable by Tenant under
this Lease. From time to time upon request by Landlord, Tenant shall promptly
execute and deliver to Landlord all security agreements, financing statements
and other documents which Landlord deems necessary or desirable in order to
perfect, continue or preserve the security interest and lien granted under this
paragraph. Tenant shall not remove any personal property from the Premises,
without the prior written consent of Landlord and except as expressly permitted
under paragraph 21, until all Basic Rent, Additional Rent and other amounts due
from Tenant for the term of this Lease have been fully paid. Landlord’s lien and
security interest may be enforced or foreclosed in the manner and form provided
by Law for the foreclosure of security interests or personal property mortgages
or for distraint and sale of personal property by landlords or in any other
manner provided by law. The express contractual lien granted in this paragraph
is in addition to and supplementary to any statutory lien for rent. No statutory
lien for rent is waived. Tenant knowingly, intelligently and voluntarily waives
all rights to notice or hearing or both in the event Landlord seeks a distress
warrant against Tenant under applicable laws of Georgia. Upon written request by
Tenant, Landlord will subordinate its lien granted in this Paragraph 20 to any
purchase money security interest of any vendor or supplier of Tenant.

 

21. Removal of Personalty. Upon the termination of the term of this Lease,
Tenant may, if no event of default then exists, remove all personal property
which Tenant has installed or otherwise located on the Premises and which is not
attached to the Premises, provided that Tenant promptly restores the Premises to
their condition immediately preceding the time the property was installed or
otherwise located on the Premises. If Tenant does not so remove all such
personal property upon expiration of the term of this Lease, Landlord may notify
Tenant to remove the personal property and to restore the Premises to their
condition immediately preceding the time the property was installed or otherwise
located on the Premises. If Tenant fails or refuses to remove all such personal
property from the Premises, and to so restore the Premises, within ten (10) days
after Landlord gives notice to do so, all such personal property shall
automatically become the property of Landlord. Landlord may then remove the
personal property from the Premises in any manner that Landlord shall choose,
and Landlord may retain, abandon, sell, dispose of, donate or give to anyone any
part or all of the personal property or otherwise deal with it as Landlord’s
property, all in Landlord’s sole discretion and without liability for loss or
damage. Tenant shall pay Landlord on

 

7



--------------------------------------------------------------------------------

demand one-thirtieth (130th) of the monthly Basic Rent last in effect for each
day from the date the Lease term expires through the date the last of Tenant’s
personal property is removed pursuant to this paragraph, and Tenant shall pay
Landlord, on demand as Additional Rent, any and all expenses incurred by
Landlord in removing personal property and cleaning or otherwise restoring the
Premises to the condition Tenant is required to leave them in, including,
without limitation, court costs, reasonable attorney’s fees and expenses, moving
and transportation charges, and cleaning charges. Landlord may, at its option
and without notice, sell the personal property, or any part of it at public or
private sale and without legal process, for such price as Landlord may obtain,
and apply the proceeds of such sale to any amounts due from Tenant under this
Lease. Tenant shall not, at any time, remove from the Premises any property
installed or otherwise located on the Premises by Tenant and attached to the
Premises.

 

22. Risk of Loss of Property and Risk of Injury. Unless caused by the proven
affirmative acts of Landlord’s negligence, Landlord shall not at any time be
liable for any loss of or damage to any property of Tenant or others in or upon
the Premises or any adjoining sidewalks, streets or ways, or liable to anyone
for personal damage or injury in or upon the Premises or any adjoining
sidewalks, streets or ways.

 

23. Surrender. Upon termination of this Lease, Tenant shall surrender to
Landlord the Premises, broom clean and in a condition at least as good as the
condition the Premises were in on the Commencement Date, excepting only ordinary
wear and tear. Tenant shall also deliver to Landlord, immediately, all keys to
the Premises. Tenant agrees that at no time shall it change or re-key any
exterior or interior door locks without Landlord’s prior written consent.

 

24. Tenancy at Sufferance. If Tenant remains in possession of the Premises after
termination of the term of this Lease, without any distinct written agreement by
Landlord, Tenant shall be and become a tenant at sufferance, and there shall be
no renewal or extension of this Lease by operation of law.

 

25. Right of Entry. Tenant shall permit Landlord and Landlord’s representatives,
agents and employees to enter the Premises at all times during Landlord’s or
Tenant’s business hours, and at other reasonable times, for the purposes of
inspecting the Premises, showing the Premises to prospective purchasers or
tenants, making any repairs or replacements or performing any maintenance
required (or permitted to be made or performed by) Landlord and performing any
work on the Premises that Landlord may consider necessary to prevent or cure
deterioration, waste or unsafe conditions. Landlord shall also have the right to
place on the Premises signs suitable to Landlord advertising the Premises or any
part of the Premises for sale or for lease. Nothing in this paragraph shall
imply or impose any duty or obligation upon Landlord to enter the Premises at
any time for any purpose, or to inspect the Premises at any time, or to do, or
pay for, any work which Tenant is required to perform under any provision of
this Lease, and Landlord has no such duty or obligation.

 

26. Landlord’s Right to Act for Tenant. If Tenant fails to pay any Additional
Rent or to make any other payment or take any other action when and as required
under this Lease, Landlord may, without demand upon Tenant and without waiving
or releasing Tenant from any obligation contained in this Lease, pay any such
Additional Rent, make any such other payment or take any such other action
required of Tenant. The actions which Landlord may take include, but are not
limited to, performance of maintenance or repairs and making of replacements
which are Tenant’s obligation, payment of insurance premiums Tenant is required
to pay and payment of Taxes and Assessments charged to Tenant under this Lease.
Landlord may pay all incidental costs and expenses incurred in exercising this
right, including without limitation attorney’s fees and expenses, penalties,
reinstatement fees, late charges, charges for writs of fieri facias, and
interest. All amounts paid by Landlord pursuant to this paragraph, and all costs
and expenses incurred by Landlord in exercising its rights under this paragraph,
shall bear interest at the rate of eighteen percent (18%) per annum from the
date of payment by Landlord and shall be payable by Tenant to Landlord upon
demand.

 

27. Default, (a) The following events shall constitute events of default by
Tenant under this Lease: (i) Tenant shall fail to pay within ten (10) days after
due any Basic Rent, Additional Rent

 

8



--------------------------------------------------------------------------------

or other payment to be made by Tenant; (ii) Tenant shall fail to comply with any
agreement, representation, warranty, term or condition of this Lease (other than
the payment of Basic Rent, Additional Rent or any other payment to be made by
Tenant), and shall not cure such failure within fifteen (15) days after Landlord
gives Tenant notice of the failure; (iii) Tenant or any guarantor of this Lease
shall become insolvent or shall make a transfer in fraud of creditors or shall
make an assignment for the benefit of credits, or (iv) Tenant or any guarantor
of this Lease shall file a petition under any section or chapter of the Federal
Bankruptcy Act, as amended, or under any similar Law or any statute of the
United States or any state, or there shall be filed against or on behalf of
Tenant or any guarantor of this Lease a petition in bankruptcy or insolvency or
a similar proceeding, or Tenant or any guarantor shall be adjudicated bankrupt
or insolvent in proceedings filed against or on behalf of Tenant or any such
guarantor of this Lease.

 

(b) Upon the occurrence of any event of default, Landlord may pursue any one or
more of the following remedies, separately or concurrently or in any
combination, without any notice (except as specifically provided below) or
demand whatsoever and without prejudice to any other remedy which it may have
for possession or arrearages in Basic Rent, Additional Rent or other amounts
payable by Tenant: (i) Landlord may terminate this Lease by giving Tenant notice
of termination, in which event Tenant shall immediately surrender the Premises
to Landlord and this Lease shall be terminated at the time designated by
Landlord in its notice of termination to Tenant; (ii) Landlord may, with or
without terminating this Lease, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises, by force if necessary, without being liable for prosecution or any
claim of damage as Tenant hereby knowingly, intelligently and voluntarily waives
all rights to prior notice or hearing or both concerning Tenant’s removal from
the Premises, thereby eliminating the need for Landlord to obtain a
dispossessory warrant from a court of competent jurisdiction; (iii) Landlord may
re-lease the Premises in its own name or on behalf of Tenant, on such terms as
Landlord may deem satisfactory, and receive the rent for any such releasing, in
which event Tenant shall pay to Landlord on demand any deficiency that may arise
by reason of such releasing; (iv) Landlord may do whatever Tenant is obligated
to do under the terms of this Lease, in which event Tenant shall pay Landlord on
demand for any expenses, including without limitation attorney’s fees, which
Landlord may incur in thus effecting compliance with Tenant’s obligations under
this Lease; or (v) Landlord may terminate this Lease and recover from Tenant all
damages Landlord may incur by reason of Tenant’s default, including, without
limitation, a sum which, at the date of such termination represents the present
value (discounted at a rate equal to the then average rate for Moody’s “AAA”
rated corporate bonds) of the excess, if any, of (1) the Basic Rent, Additional
Rent, and all other charges and sums which would have been payable hereunder by
Tenant for the period commencing with the day following the date of such
termination and ending with the expiration date over (2) the aggregate
reasonable rental value of the Premises for the same period, all of which
present value of such excess sum shall be deemed immediately due and payable. In
determining the aggregate reasonable rental value pursuant to item (2) above,
the parties hereby agree that all relevant factors shall be considered as of the
time Landlord seeks to enforce such remedy, including, but not limited to (A)
the length of time remaining in the Term of the Lease; (B) the then-current
market conditions in the general area in which the Premises are located; (C) the
likelihood of reletting the Premises for a period of time equal to the remainder
of the term of the Lease; (D) the net effective rental rates (taking into
account all concessions) then being obtained for space of similar type and size
in similar type warehouses in the general area in which the Premises are
located; (E) the vacancy levels in comparable quality buildings in the general
area in which the Premises is located; (F) the anticipated duration of the
period the Premises will be unoccupied prior to reletting; (G) the anticipated
cost of reletting; and (H) the current levels of new construction that will be
completed during the remainder of the term of the Lease and the degree to which
such new construction will likely affect vacancy rates and rental rates in
comparable quality buildings in the general area in which the Premises is
located. Such payment shall be and constitute Landlord’s liquidated damages,
Landlord and Tenant acknowledging and agreeing that it is difficult to determine
the actual damages Landlord would suffer from Tenant’s breach hereof and that
the agreed upon liquidated damages are not punitive or penalties and are a just,
fair and reasonable pre-estimate of Landlord’s probable loss, all in accordance
with O.C.G.A. § 13-6-7.

 

(c) Landlord’s pursuit of any one or more of the remedies stated in subparagraph
(b) above shall not preclude pursuit of any other remedy or remedies provided in
this Lease or any

 

9



--------------------------------------------------------------------------------

other remedy or remedies provided by law or in equity, separately or
concurrently or in any combination. Landlord’s pursuit of any one or more of the
remedies provided In this Lease shall not constitute: (i) an election of
remedies excluding the election of any other remedy or other remedies; or (ii) a
forfeiture or waiver of any Basic Rent, Additional Rent or other amounts payable
under this Lease by Tenant or of any damages or other sums accruing to Landlord
by reason of Tenant’s violation of any of the agreements, representations,
warranties, provisions, terms and conditions of this Lease. No action taken by
or on behalf of Landlord shall be construed to be an acceptance of a surrender
of this Lease. Landlord’s forebearance in pursuing or exercising one or more of
its remedies shall not be deemed or construed to constitute a waiver of any
event of default or of any remedy. No waiver by Landlord of any right or remedy
on one occasion shall be construed as a waiver of that right or remedy on any
subsequent occasion or as a waiver of any other right or remedy then or
thereafter existing. No failure of Landlord to pursue or exercise any of
Landlord’s powers, rights or remedies or to insist upon strict compliance by
Tenant with any obligation of Tenant, and no custom or practice at variance with
the terms of this Lease, shall constitute a waiver of Landlord’s right to demand
exact compliance with the terms of this Lease. Notwithstanding anything in this
Lease to the contrary, no termination of this Lease prior to the normal
termination by lapse of time or otherwise shall affect Landlord’s right to
collect Basic Rent and Additional Rent for the period prior to termination.

 

(d) If this Lease shall terminate as a result of or while there exists a default
hereunder, any funds of Tenant held by Landlord may be applied by Landlord to
any damages payable by Tenant (whether provided for herein or by law) as a
result of such termination or default.

 

28. Rights Cumulative. All rights, remedies, powers and privileges conferred
under this Lease on the parties shall be cumulative and in addition to, but not
restrictive of or in lieu of, those conferred by law.

 

29. Attorneys’ Fees, Homestead. If either party uses an attorney to enforce
their rights under the Lease, they shall have the right to be reimbursed by the
other party for the reasonable amount of legal fees spent in enforcing their
rights.

 

30. Time of Essence. Time is of the essence of this Lease. Anywhere a day
certain is stated for payment or for performance of any obligation, the day
certain so stated enters into and becomes a part of the consideration for this
Lease.

 

31. Notices. Any notice, demand, request, consent, approval or communication
under this Lease shall be in writing and shall be deemed duly given to or made
upon a party when either: (i) delivered personally, or (ii) deposited, postage
prepaid, in the United States Mail, certified or registered mail with a return
receipt requested, addressed (as the case may be) to such party at the following
address or at such other address as such party may designate by notice to the
other parties hereto:

 

If to Landlord:   

D.L. Jordan c/o Jo Reynolds

4261 Carlene Dr.

Columbus, Georgia 31907

If to Tenant:   

Knology, Inc.

Attn: General Counsel

West Point, GA 31833

    

With a copy to:

Knology of Columbus, Inc.

Attn: General Manager

1701 Boxwood Place

Columbus, Georgia 31906

 

After the Commencement Date, the copy of the notice shall be delivered to the
Premises c/o the General Manager.

 

10



--------------------------------------------------------------------------------

Tenant designates and appoints, as its agent to receive notice of all
dispossessory or distraint proceedings and all notices required under this
Lease, the person in charge of the Premises at the time the notice is given,
and, if no person is in charge of the Premises at that time, such service or
notice may be made by attaching the same, in lieu of mailing, on any entrance to
the Premises or the Building.

 

32. Restrictions On Use. N/A

 

33. Waiver of Trial by Jury. The parties hereby waive trial by jury and any
action proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, Tenant’s use or occupancy of Premises or any claim of
entry or damage hereunder and Tenant covenants and agrees that Tenant will not
interpose any counterclaim, or deduction in any summary proceeding brought by
Landlord to recover possession of the Premises.

 

34. No Estoppel. Neither the commencement of any action or proceeding nor the
settlement thereof, nor entry of judgment thereon shall bar Landlord from
bringing subsequent actions or proceedings from time to time, nor shall the
failure to include in any action or proceeding any sum or sums then due be a bar
to the maintenance of any subsequent actions or proceedings for the recovery of
such sum or sums omitted.

 

35. Entire Agreement. This Lease contains the entire agreement of the parties
hereto and no representations, warranties, inducements, promises or agreements,
oral or otherwise, between the parties not embodied in this Lease shall be of
any force or effect.

 

36. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under applicable present or future Laws effective during the
term of this Lease, the remainder of this Lease shall not be affected. In lieu
of each clause or provision of this Lease which is illegal, invalid or
unenforceable, there shall be added as a part of this Lease a clause or
provision as nearly identical as may be possible and as may be legal, valid and
enforceable.

 

37. Headings. The use of headings, captions and numbers in this Lease is solely
for the convenience of identifying and indexing the various paragraphs and shall
in no event be considered otherwise in construing or interpreting any provision
in this Lease.

 

38. Prohibition Against Recording. This Lease shall not be recorded in any
public records. A memorandum or notice of this Lease may be recorded, however,
if Tenant pays all attorneys’ fees and all other costs and expenses incurred by
Landlord in connection with the preparation, legal review and recording of the
memorandum or notice.

 

39. Tenant’s Authority. Tenant represents and warrants to Landlord, knowing that
Landlord is relying on each such representation and warranty that:

 

(a) Tenant is authorized to execute and enter into this Lease and to deliver it
to Landlord.

 

(b) The execution, delivery and performance of this Lease by Tenant is not in
violation of any contract, agreement, undertaking, judgment, decree,
governmental order or other restriction of any kind to which Tenant is a party
or by which Tenant may be bound.

 

(c) Tenant has executed and entered into this Lease free from fraud, undue
influence, duress, coercion and other defenses to the execution of this Lease.

 

(d) This Lease constitutes the valid and binding obligation of Tenant,
enforceable against Tenant in accordance with its terms.

 

11



--------------------------------------------------------------------------------

(e) If Tenant is an individual or more than one individual, Tenant (and each
individual if more than one) is legally competent, has attained the age of
majority and has the full capacity to enter into this Lease.

 

(f) If Tenant is a corporation or a partnership: (i) Tenant is duly organized,
validly existing and in good standing under the Laws of the state of its
organization and has full power and authority to enter into this Lease, to
perform its obligations under this Lease in accordance with its terms, and to
transact business in Georgia; (ii) the execution of this Lease by the persons
executing it on behalf of Tenant, and the performance by Tenant of its
obligations under this Lease, have been duly authorized and approved by all
necessary corporate or partnership action, as the case may be; and (iii) the
execution, delivery and performance of this Lease by Tenant is not in conflict
with Tenant’s articles of incorporation (if a corporation), agreement of
partnership (if a partnership), by-laws (if a corporation), or other charters,
agreements, rules or regulations governing Tenant’s business, as any of the
foregoing may have been supplemented, modified, amended, or altered in any
manner.

 

40. Security Deposit. Upon the execution of this Lease, Tenant has paid to
Landlord the sum of $             0             , which sum shall be held by
Landlord as security against any default by Tenant in the performance of the
covenants, conditions and agreements of this Lease. The deposit may, at
Landlord’s option, be applied by Landlord against any default in any of the
terms, provisions, or conditions of this Lease. Landlord shall not be obligated
to keep such security deposit in a separate fund but may commingle the security
with its own funds. The mortgagee-in-possession of the Premises, or any interest
therein, through public or private foreclosure or the acceptance of a deed in
lieu thereof, shall have no liability to Tenant for return of all or any portion
of the deposit, unless, and then only to the extent that, such mortgagee has
acknowledged receipt of all or any portion of Tenant’s deposit. In the event
Landlord applies the deposit in whole or in part against a default by Tenant,
Tenant shall, upon demand by Landlord, deposit sufficient funds to maintain the
security deposits in the initial amount. Failure of Tenant to maintain the
security deposit in the initial amount as stated above shall constitute a
failure to pay rent and shall carry with it the consequences set forth elsewhere
in this Lease with respect thereto. Upon the expiration of the term hereof, the
security deposit, if not applied toward the payment of rent in arrears or toward
the payment of damages suffered by Landlord by reason of the Tenant’s breach of
this Lease, shall be returned to Tenant without interest at the end of the term
of the Lease, but in no event is such security deposit to be returned until
Tenant has vacated the Premises, delivered possession thereof to Landlord, and
fully satisfied Tenant’s obligations under this Lease, including but not limited
to payment in full of all rent and other payments owed by Tenant through the end
of the term of the Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed and sealed this Lease, all
effective as of the day and year first written above.

 

       

TENANT:

Signed, sealed and delivered in the presence of

     

Knology, Inc.

/s/ Illegible

      By:  

/s/ Illegible

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Unofficial Witness

     

Attest:

 

Illegible

                          (SEAL)

Notary Public, County of Troup

State of Georgia

My commission expires: MY COMMISSION EXPIRES JUNE 10, 2005.

(NOTARIAL SEAL)

 

LANDLORD:

/s/ Illegible

--------------------------------------------------------------------------------

Family Partnership

 

12



--------------------------------------------------------------------------------

Signed, sealed and delivered

in the presence of:

       

/s/ Illegible

      By:  

/s/ Illegible

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Unofficial Witness

          (SEAL)

 

/s/ Illegible

--------------------------------------------------------------------------------

Notary Public, County of Muscoqee

State of Georgia

My commission expires: 2-1-04

 

(SEAL)

 

13



--------------------------------------------------------------------------------

EXHIBIT A

 

The special stipulations listed below are incorporated into the Lease between
the Landlord and the Tenant.

 

Schedule of Rents:

--------------------------------------------------------------------------------

   Monthly Rent


--------------------------------------------------------------------------------

Years one through three

   $ 23,482

Years four through six

   $ 24,891

Years seven through ten

   $ 26,384

 

Renewal Option

 

The Landlord hereby grants the Tenant an option to renew the lease prior to the
expiration of the Lease upon the same terms and conditions of the Lease except
for an adjustment of the Base Rent as set forth below:

 

Years eleven through fifteen

   $ 28,495

Years sixteen through twenty

   $ 30,775

 

Tenant Improvements

 

Against the cost of special Tenant improvements, Tenant will pay the Landlord a
lump sum amount of $250,000 on the Commencement Date. Tenant guarantees the
payment of this lump sum.

 

Maintenance

 

After the expiration of the builders one-year warranty, the Tenant will be
responsible for the exterior and the interior of the building, except for
asphalt and concrete surfaces, to the extent described in Paragraph 7 of the
Lease.

 

Consummation of the lease is contingent upon approval of the Tenant’s final
plans and Landlord’s agreement to the specifications for the Premises.

 

/s/ Illegible

       

--------------------------------------------------------------------------------

       

VP Network Services

      Moon Rd

 

14